Citation Nr: 1635547	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to an earlier effective date prior to August 20, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 RO decision by the RO that granted service connection and a 70 percent rating for major depressive disorder, and granted entitlement to a TDIU, each effective August 20, 2008.  The Veteran appealed for an earlier effective date for the award of a TDIU. 


FINDINGS OF FACT

1.  The Veteran separated from active duty service in December 1973.

2.  The Veteran's prior claim of service connection for a psychiatric disorder was denied in a January 1979 rating decision.  The Veteran was properly notified of this decision and he did not appeal it.

3.  On August 20, 2008, the RO received the Veteran's application to reopen his previously denied claim for service connection for a psychiatric disorder, and the RO subsequently granted service connection for major depressive disorder, and granted entitlement to a TDIU, each effective August 20, 2008.

4.  The earliest possible effective date for the grant of this TDIU is when he filed his underlying reopened claim of service connection for a psychiatric disorder, since his TDIU grant was predicated on this underlying disability.


CONCLUSION OF LAW

The requirements to establish entitlement to an effective date earlier than August 20, 2008, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157 (2014); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, a pre-adjudication notice letter regarding the Veteran's underlying service connection claim was sent to the Veteran in August 2008, prior to the May 2012 decision on appeal.  This letter provided information concerning the establishment of a disability rating and effective date.

With regard to the appeal for an earlier effective date for a TDIU (which is based entirely on the only service-connected disability of major depressive disorder), the issue on appeal arises from a successful claim by the Veteran for award of service connection.  It is thus a "downstream" appeal in which notice was not provided prior to the rating decision.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, and VA clinical records, and arranged for a VA compensation examination to determine the etiology of his depressive disorder.

Further, to the extent the Veteran contends that an earlier effective date should be assigned for a TDIU on the basis that he had a psychiatric disorder that was treated prior to August 2008, this argument is unavailing, as governing regulation provides that a report of examination or hospitalization will be accepted as an informal claim for benefits only if the condition is already service connected.  See 38 C.F.R. § 3.157 (2014).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Law and Regulations

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400 (q)(2), (r).  For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §  3.400 (o)(2) (2015).

As pertinent to this case, a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.151, 3.155 (2015).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  A claim by a veteran for compensation may be considered to be a claim for pension, and a claim by a veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151 (a) (2015).

Treatment records do not constitute informal claims when service connection has not yet been established for the condition.  38 C.F.R. § 3.157 (2014); Sears v. Principi, 16 Vet. App. 244 (2002).  Parenthetically, the Board notes that in 2015, VA removed section 3.157 and replaced that provision with language in section 3.155(b).  See 38 C.F.R. Part 3 (2015).  In this case, the Veteran filed his claim before the change in the law, so his claim is governed by the law in effect prior to 2015.  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001);  see also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim). 

In another case, the Court found that because a claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim was part of the Veteran's initial application for benefits for that disability, not a part of a new claim for increased compensation.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

Normally, the effective date assignable for an increased rating and/or TDIU rests on two separate, relatively simple determinations.  See 38 C.F.R. § 3.400 (o)(1) and (2).  First, there must be a finding as to the date on which the appellant initiated his increased rating/TDIU claim by formal or informal claim.  Second, there needs to be a finding regarding on what date the medical evidence of record showed his entitlement to a higher rating or TDIU arose, that is, at what point in time in the case of a TDIU did his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110 (b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16. 

Analysis

In the May 2012 rating decision on appeal, the RO granted service connection 
and a 70 percent rating for major depressive disorder, and granted entitlement to a TDIU, each effective August 20, 2008.  

The Veteran contends that an earlier effective date of December 1978 should be awarded for his TDIU, which he asserts is the date of his original claim.  See his August 2012 notice of disagreement.

A review of the claims file reveals that a Veteran's Application for Compensation or Pension (VA Form 21-526) was received from the Veteran in January 1974, and the Veteran claimed service connection for a neuropsychiatric disorder.  He crossed out the section of the form entitled "If You Claim to be Totally Disabled."

In a May 1974 rating decision, the RO denied the Veteran's claim based on his failure to report for a VA examination.  He was notified of this denial in a June 1974 letter.

The Veteran filed another claim for service connection for a "nerves" condition in November 1978.  

In a January 1979 rating decision, the RO denied service connection for a nervous condition, based on a December 1978 VA examination that found no current mental disorder.  The Veteran was notified of this decision by a letter dated in February 1979.

The Veteran did not timely perfect an appeal of this decision nor was new and material evidence submitted during the appeal period.  Thus, the January 1979 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105 (a).

In November 2005, the Veteran filed a VA Form 21-527 (Income-Net Worth and Employment Statement).  He said he last worked in July 2000 and was currently unemployed.

In a February 2006 rating decision, the RO denied entitlement to non-service-connected disability pension; the Veteran was notified of this decision in a February 2006 letter.  In a November 2006 rating decision, the RO denied entitlement to non-service-connected disability pension; the Veteran was notified of this decision in a November 2006 letter.  A notice of disagreement was received from the Veteran in November 2006.  

VA outpatient treatment records were obtained by the RO in August 2007, and an August 31, 2006 psychiatry note reflects a diagnosis of major depressive disorder.

A statement of the case was issued in March 2007, and in an August 2007 rating decision, the RO granted entitlement to non-service-connected disability pension, effective November 16, 2005.  The Veteran was notified of this decision by a letter dated on August 16, 2007, and he did not appeal it.

On August 20, 2008, VA received an informal claim from the Veteran to reopen a previously denied claim of service connection for a neuropsychiatric condition.

In rating decisions dated in October and November 2008, the RO determined that new and material evidence had not been received to reopen a claim of service connection for a nervous condition.  A notice of disagreement was received from the Veteran in November 2008, a statement of the case was issued in April 2010, and a VA Form 9 was received in May 2010.

In the May 2012 rating decision on appeal, the RO granted service connection 
and a 70 percent rating for major depressive disorder, and granted entitlement to a TDIU, effective August 20, 2008, based on the Veteran's single service-connected disability.  The Veteran then appealed for an earlier effective date for the award of a TDIU and the instant appeal ensued. 

Upon review of the record, the Board finds that an earlier effective date is not warranted for the award of service connection for a depressive disorder, as there is no basis under the general effective date regulations for an effective date earlier than August 20, 2008.  As noted above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2), (r).

Moreover, although a claim by a veteran for pension may be considered to be a claim for compensation (see 38 C.F.R. §  3.151(a) (2014)), in this case, the Veteran's November 2005 pension claim may not be construed to be a claim for a TDIU since at that time the Veteran had no service-connected disabilities.  Moreover, the Veteran did not appeal the August 2007 rating decision that granted entitlement to non-service-connected disability pension, effective November 16, 2005, and it became final.

A review of the claims file reveals the first claim, formal or informal, seeking a TDIU was the Veteran's August 20, 2008 claim for service connection for depressive disorder.  This inferred claim was part of the Veteran's latest application for compensation benefits for that disability.  The Board finds that the Veteran's reopened claim for compensation for a psychiatric disorder was also an implicit attempt to obtain an appropriate rating for this disability once compensation was established for it, and that the claim was also a claim for a TDIU.  See Rice, supra; Mayhue, supra. 

Prior to August 20, 2008, the Veteran had no established service-connected disabilities.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the reopened claim of service connection for a psychiatric disorder.  Consequently, the earliest possible effective date he may receive is August 20, 2008, the date of receipt of his reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400.  The appeal is denied.


ORDER

An effective date prior to August 20, 2008 for the grant of a TDIU is denied.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


